I am pleased
to join those who spoke before me in expressing my
warmest congratulations to the President on his election to
lead this fifty-fourth session of the General Assembly. This
choice reflects the great esteem in which the international
community holds his country, Namibia, as well as being a
tribute to his past as a freedom fighter and to his qualities
as a statesman. I assure him of the wholehearted support of
my delegation as he carries out his duties.
I would also like to extend my most sincere
congratulations to President Gurirab’s predecessor,
His Excellency Mr. Didier Opertti, Minister for Foreign
Affairs of Uruguay, for the skill with which he conducted
the work of the fifty-third session of the Assembly.
To Secretary-General, His Excellency Mr. Kofi Annan,
I would like to express the utmost appreciation of the
Government of Togo for the perspicacity and tenacity he
has shown in seeking solutions to the many problems facing
the Organization.
Finally, I would like to take advantage of this
opportunity to warmly congratulate the Republic of Kiribati,
the Republic of Nauru and the Kingdom of Tonga on their
admission into this great family, the United Nations.
We have met once again this year to take stock of
actions carried out in pursuit of our common objectives
and to coordinate our views on what actions to take in
order to address today’s challenges. Given the current
state of the world, we must acknowledge that, despite the
significant progress that has been made, the world is still
marked, unfortunately, by instability, raging wars and
tensions that are most often due to widespread poverty
and to the uneven distribution of resources, as well as to
the legitimate aspiration of peoples for greater freedom,
justice and well-being.
Indeed, at a time when mankind is getting ready to
embark on the third millennium, our world offers one of
the bleakest pictures in its history from an economic and
social point of view. All kinds of problems linked to
underdevelopment, poverty and inequalities between
developed and disadvantaged countries — problems long
denounced in this and other forums — have worsened in
recent years as a result of the globalization of the
economy. Although developed countries have benefited
from this phenomenon, especially in the areas of trade
and investment, developing countries are suffering the
negative impact of globalization on their economies,
which have already been rendered fragile by their
unbearable debt burden, the plummeting of prices for raw
materials and the steady decline in official development
assistance.
As regards the external-debt problem in particular,
we can never stress enough how the accumulation of this
debt hampers development efforts. The awareness of the
extent of this problem and of its impact on development
is such that the most industrialized countries and the
Bretton Woods institutions and those of the United
Nations system now acknowledge that most of the
developing countries’ debt can never be repaid. They also
acknowledge quite openly that the debt burden is the
major obstacle to the development of poor countries and
that the mechanisms that have been established to resolve
the debt crisis have not been very effective.
Within this context we can only welcome the
commitment of the G-8 summit, held last June in
Cologne, to cancel a portion of the debt of world’s
poorest countries. My delegation encourages the
international community to continue to take bold steps
aimed at resolving the debt problem in an effective and
lasting manner. These steps might include the cancellation
of all of the bilateral debt of the poorest countries, a
significant reduction of the debt burden of middle-income
and low-income countries, and increasing the flexibility
20


of the Heavily Indebted Poor Countries Debt Initiative so
as to make its benefits more generally available. However,
we should point out that the implementation of such
measures should not be carried out to the detriment of
official development assistance, which, unfortunately,
continues to decline.
As regards trade, it is generally acknowledged that the
expansion of international trade is a true engine for growth
and development. We would like to see the international
community take appropriate measures to integrate
developing countries into the international-trade regime,
through increasing access for their exports to the markets
of developed countries, by supporting the diversification
and strengthening of developing countries’ production
capacities, and by improving terms of trade.
We sincerely hope that the forthcoming negotiations
at the World Trade Organization, the tenth United Nations
Conference on Trade and Development and between the
European Union and the African, Caribbean and Pacific
countries will take into account the interests of the weakest
partners.
In recent years, many initiatives have been taken on
the bilateral and multilateral levels to try to address the
challenges faced by the African continent. In this respect,
I would cite the United States initiative for a Partnership
for Economic Growth and Opportunity in Africa and the
Tokyo International Conferences on African Development.
While this may be satisfying, there is still reason, in the
name of efficiency, to call for some degree of coordination
between these initiatives and those of the United Nations
system.
Efforts to promote development and eradicate poverty
in Africa cannot be dissociated from our daily struggle to
safeguard peace and security. For our countries again this
year, preserving and consolidating a climate of peace and
stability have been the major imperative, given the many
real dangers.
Thus, the Government of Togo, traditionally inclined
to search for peace and stability, has spared no effort to try
to reconcile points of view whenever discord arises,
convinced that dialogue and cooperation should be
emphasized in the settlement of disputes and that any
conflict that may arise in any country of a subregion
represents a tragedy for the entire subregion, and perhaps
Africa as a whole.
Inspired by the spirit of subregional solidarity that,
under the President of our Republic, Mr. Gnassingbé
Eyadéma, current Chairman of the Authority of Heads of
State and Government of the Economic Community of
West African States (ECOWAS), we have carried out
actions and taken appropriate initiatives to find negotiated
solutions to the crisis in Guinea-Bissau, the conflict in
Sierra Leone and the border dispute between Guinea and
Liberia.
Following the crisis that erupted in Guinea-Bissau in
June 1998, the efforts of the ECOWAS and the
Community of Portuguese-Speaking Countries led to the
signing of a ceasefire and a peace Agreement in
November 1998. The subsequent deployment of an
ECOWAS Monitoring Group contingent with woefully
inadequate means did not allow us effectively to
implement the provisions of the Abuja Agreement and the
Lomé Protocol, nor did it entirely allay tensions. Despite
the brutal upheaval of the peace process on 7 May 1999,
the Security Council ratified the Secretary-General’s
proposal to maintain the United Nations office in Guinea-
Bissau with a new mandate. We hope that the
Organization and the international community will
continue to provide the necessary assistance to the people
of Guinea-Bissau, who so desperately need it. We
welcome the commitments undertaken that will ensure
respect for the elections of November 1997. We expect
that tranquility and security will return to Guinea-Bissau.
In Sierra Leone, thanks to the initiative and
determination of the ECOWAS heads of State and to the
support of the international community, the Government
of Sierra Leone and the Revolutionary United Front
signed, in our capital city of Lomé on 7 July 1999, a
Peace Agreement whose implementation will, we hope,
allow the people of Sierra Leone to embark decisively on
the path of national reconciliation, stability and
reconstruction. Thus, as I pointed out yesterday
before the Security Council in the context of the open
debate on the situation in Africa, the restoration is closely
linked to the implementation of the Lomé Peace
Agreement.
That is why I am pleased by the Secretary-General’s
proposal in his latest report on Sierra Leone to create a
United Nations force of 6,000 in that country, in keeping
with this Agreement. I am convinced that the Security
Council, which has already begun to consider the matter,
will authorize as soon as possible the deployment of that
force, which, in compliance with its mandate, will help
21


the Government of Sierra Leone to implement the stalled
disarmament, demobilization and reintegration programme.
We also wish particularly to thank the Government of
the United Kingdom, which chairs the international contact
group on Sierra Leone; the international organizations and
humanitarian agencies; and all those who have variously
contributed to restoring peace in that country. I recall the
fine spirit of solidarity that was manifest during the
negotiations on the Lomé Peace Agreement, which allowed
the representatives of the United States of America, the
United Kingdom, the Libyan Arab Jamahiriya and the
Secretary-General of the Organization of African Unity, as
well as the permanent representatives of the United Nations
and the Secretary-General’s Special Representative in Sierra
Leone to pool their efforts around the seven-member
ECOWAS contact group, which worked tirelessly day and
night for success in Sierra Leone. That is why we feel that
the decision to embark as soon as possible on the
disarmament, demobilization and reintegration programme
with the dispatch of 6,000 United Nations blue helmets
would put an end to this war.
As for Liberia, the Ad Hoc Committee of the
Ministers for Foreign Affairs of ECOWAS met on 26
August 1999 in Lomé to study the destabilization of that
brotherly country. My delegation makes an urgent appeal to
the parties involved to respect the relevant provisions of the
ECOWAS Treaty and the non-aggression protocol signed in
Lagos on 22 April 1998 in order to allow the immediate
restoration of a climate of peace, security and confidence in
the subregion. In this respect, we were pleased by the
recent signing in Abuja, on 16 September, of the
understanding between the heads of State of Guinea and
Liberia during the ECOWAS mini-summit, held in the
capital of Nigeria. We also appeal to the international
community to provide the necessary support to countries of
the subregion that have borne the burden of refugees,
Guinea-Bissau in particular, so that they may address that
problem.
Elsewhere, the perpetuation of armed conflicts, with
their humanitarian consequences of all kinds, deeply
concerns my delegation. In this respect, we welcome the
signing in Lusaka on 12 July of the Ceasefire Agreement
between the main parties to the conflict in the Democratic
Republic of the Congo and ardently call for a stronger
commitment of the Security Council to assist the Southern
African Development Community countries.
In Angola, we hope that the joint efforts of the United
Nations and the Organization of African Unity will allow
the people of that country to achieve reconciliation and
will encourage the restoration of peace and stability in
that country. In any case, Togo is determined to apply the
decisions of our United Nations with respect to the steps
taken against the belligerent parties in Angola.
As to the border dispute between Ethiopia and
Eritrea, my delegation sincerely hopes that these two
brotherly countries will truly embark on the path towards
a peaceful solution of their dispute.
It is comforting to note that real progress has been
made with regard to the crisis stemming from the
Lockerbie affair after many years of procrastination which
penalized the fraternal people of the Libyan Arab
Jamahiriya. The Government of Togo believes that in
placing the two Lockerbie bombing suspects at the
disposal of the United Nations, Libya has met its
obligations under Security Council resolutions and that
the Security Council must immediately lift the sanctions
imposed on that country. This will contribute to ending
the suffering of our Libyan brothers, which has lasted too
long.
With regard to the Middle East, we reaffirm our
strong conviction that an era of lasting peace, stability and
security for all can come about only through the
continuation of the peace process and the most resolute
political will on all sides, based on Security Council
resolutions 242 (1967), 338 (1973) and 425 (1978) and
the principle of “land for peace”. In this context, the
Government of Togo welcomes developments in that
region, through steps recently taken by President Yasser
Arafat and Prime Minister Ehud Barak. We urge the
parties concerned to continue to work tirelessly to find
ways and means to allow the harmonious continuation of
the peace process.
One of the most important events that will have
most deeply marked this fading century is undeniably the
end of the cold war. Among other things, it resulted in
averting the spectre of a nuclear holocaust; at least, we
hope so.
Deeply attached to the principle of general and
complete disarmament under effective international
control, Togo is still concerned about nuclear
disarmament and the elimination of other weapons of
mass destruction. This is why we appeal for continued
efforts to put an end to the proliferation of nuclear arms
and the threats they entail.
22


The same applies to proliferation of and illicit
trafficking in light weapons and small arms in Africa. My
country welcomes United Nations initiatives to curtail and
contain this phenomenon, and hopes that the international
conference decided upon by the General Assembly in
resolution 53/77 E of 4 December 1998, and scheduled to
take place in Geneva in 2001, will make it possible to find
effective solutions to this problem.
I would also like to stress the role played in this
context by the United Nations Regional Centre for Peace
and Disarmament in Africa, which organized in Lomé, from
2 to 4 August 1999, a workshop on illicit trafficking in
light weapons. I am pleased to take this opportunity to pay
a well deserved tribute to the Secretary-General of our
Organization, who has just provided this Centre with a
Director, whose main task it is to revitalize its activities and
mobilize the necessary funds to finance its operational
expenses. Because of its important role in implementing the
Programme for Coordination and Assistance for Security
and Development, as well as in the destruction of arms
collected during the peace process in Liberia, we feel that
support for its work is urgently needed. In this connection,
we thank the Italian, Japanese, Norwegian and Swedish
Governments for their generous voluntary contributions and
reiterate our appeal to the international community to
provide financial and logistical support.
I turn to the functioning of our Organization. Here I
stress the fundamental role of the Security Council in
maintaining international peace and security. My delegation
reaffirms its support for all reforms to strengthen the
effectiveness of the Council and provide representation for
Africa, in the form of a permanent Member, in keeping
with the will of the heads of State and Government of the
Organization of African Unity.
Throughout its long history, my country has never
strayed from the purposes of our Organization. We have
often expressed and shown our dedication to the ideals of
peace and justice, as well as the principles of democracy
and the protection of human rights. Going beyond the social
and political crises that we have known in recent years, the
people of Togo are resolutely engaged in a new process of
national understanding and harmony, something I wish to
emphasize. On 19 July 1999, on the initiative of General
Eyadema, President of the Republic, an internal dialogue
bringing together all of the political actors of the country
was organized following preliminary meetings held at Paris
and Lomé between March and June 1999.
The opportunity was given to representatives of the
presidential leadership and of the Togolese opposition to
freely express themselves on the major issues of political
life in our country, under the arbitration of international
facilitators. In this regard, I would like to renew our
deepest gratitude to France, the Federal Republic of
Germany, the European Union and the International
Organization of La Francophonie for the important role
they played during these negotiations, which led to the
signing of a framework agreement on 29 July 1999. For
the implementation of the agreement, the Government has
shown itself ready to make all necessary concessions that
are in the national interest, it being understood that
national reconciliation is vital to the continuation of the
process of democratization and the consolidation of the
rule of law in Togo, as elsewhere.
We are sure that reason and the national interest will
prevail, so that the hopes of the people of Togo and the
international community are not disappointed.
The Government regards the signing of the
agreement as an important step in our resolute march
towards building a democratic society and bringing about
development. We therefore solemnly appeal to the
international community to resume effective cooperation
with Togo, in order to allow its population to enjoy the
fruits of democratization. Poverty is the enemy of
democracy.
The complexity of the issues and the many
challenges to be taken up at the dawn of the third
millennium call for a strengthening of international
cooperation and, above all, greater solidarity with Africa.
No nation, no country, whatever its resources and
abilities, can tackle these challenges alone. Cooperation
between the peoples of the United Nations is vital to us.
We must therefore act together, consolidating our
solidarity within the framework of our Organization,
which, after half a century of existence, has proved that
it is an irreplaceable tool at the service of mankind.
Togo, which once again proclaims its faith in the
United Nations, would encourage it to relentlessly pursue
in the century to come the achievement of its Charter
purposes.
May this session strengthen us in our common
struggle to consolidate peace, justice, freedom and
progress in the world and foster more understanding
between nations. Togo is ready to contribute to this effort.